Citation Nr: 1540543	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for lung cancer.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for generalized anxiety disorder and depression.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability (other than lung cancer).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, April 1969 to April 1975, August 1976 to August 1980 and October 1980 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Board inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for further development.  The case has returned to the Board for appellate review.

With respect to the other issues listed on the first page of this decision, an August 2014 rating decision denied a disability rating in excess of 40 percent for a low back disability; denied service connection for sleep apnea and lung cancer and determined that new and material evidence had not been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer).   In a December 2014 statement, the Veteran expressed disagreement with the assigned 40 percent rating for the low back disability as well as the effective date; the denial of service connection for sleep apnea and lung cancer; and the determinations that new and material had not been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer). 
As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Moreover, the Board notes that the Veteran was initially represented in this appeal by Disabled American Veterans (DAV). However, VA received a VA Form 21-22a dated in December 2014 wherein the Veteran appointed attorney J. Michael Woods as his new representative.  Accordingly, the Board concludes that the Veteran is now represented by J. Michael Woods and is not represented by DAV in this appeal.

The issues of entitlement to a disability rating in excess of 40 percent for a low back disability, entitlement to service connection for sleep apnea and lung cancer, and whether new and material evidence have been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unemployable, and a referral to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU is not warranted.  




CONCLUSION OF LAW

The criteria for referral to the Director of the Compensation and Pension Service of an extraschedular claim of entitlement to a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In May 2011 the Board remanded this claim for additional development.  There has been compliance with the Board's remand directives, insofar as VA advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU and of his and VA's respective responsibilities in obtaining evidence and information.  Stegall v. West, 11 Vet. App. 268 (1998).  By letters dated in November 2011, April 2013 and February 2014, the Veteran was asked to complete an application for a TDIU (VA Form 21-8940), which he did not do.  This application could have proven important in resolving his claim.  The duty to assist is a two-way street. If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  VA's duty to assist the Veteran has been satisfied.

Analysis

A total disability rating based upon individual unemployability may be assigned where the schedular disability rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation. 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities are:  a lumbar spine disability, rated as 40 percent disabling; sciatica of the left lower extremity, rated as 10 percent disabling; sciatica, right hip, rated as noncompensable; hemorrhoids, rated as 10 percent disabling; hearing loss, right ear, rated as noncompensable; and scar, removal of cysts on chest, scrotum and left ear, rated as noncompensable.  He has a combined rating of 50 percent.   As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In this case, the Veteran has asserted that his service-connected back disability prevents him from working.

An April 2004 Social Security Administration (SSA) decision awarded benefits based on nonservice-connected disabilities in addition to his low back disability.

A VA Form 21-4192 from the Department of Finance and Admiration, General Services Division shows that the Veteran retired on medical disability in 2004, but the specific disability was not provided.

While there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities, the Veteran did undergo VA spine and neurological examinations in August 2014.  Each examiner concluded, separately, that his back and peripheral nerve conditions (sciatica) did not impact his ability to work.  

In consideration of this evidence, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Board notes that the Veteran was asked several times to supplement the record with a formal application for a TDIU, which would have provided more information as to his education, training, and employment history, but that he did not respond.  To the extent that a low back disability, sciatica, hemorrhoids, right ear hearing loss and scars affect the Veteran's employment, the assigned schedular ratings for those disabilities compensate the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).

Accordingly, this claim must also be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against unemployability.  Under these circumstances, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.


REMAND

In an August 2014 decision, the RO denied a disability rating in excess of 40 percent for a low back disability; denied service connection for sleep apnea and lung cancer; and determined that new and material evidence had not been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer).   In a December 2014 statement, the Veteran expressed disagreement with the assigned 40 percent rating for the low back disability as well as the effective date; the denial of service connection for sleep apnea and lung cancer; and the determinations that new and material had not been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer). 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to a disability rating in excess of 40 percent for a low back disability as well as the effective date of the award; entitlement to service connection for sleep apnea and lung cancer; and whether new and material evidence has been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer).  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to a disability rating in excess of 40 percent for a low back disability as well as the effective date of the award; entitlement to service connection for sleep apnea and lung cancer; and whether new and material evidence has been received to reopen claims of entitlement to service connection for generalized anxiety disorder and depression and for a lung disability (other than lung cancer).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the August 2014 rating decision denying these claims must be filed. 38 C.F.R. § 20.202 (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


